I dissent. In the case of State v. Peterson, 110 Utah 413,174 P.2d 843, we pointed out that unsatisfactory explanation of possession of stolen property is a matter of identification *Page 214 
of the thief. State v. Hall, 105 Utah 162, 145 P.2d 494
agrees with this. In this latter case this court said that the state must definitely identify the goods found in defendant's possession as the goods which were charged to have been stolen before the jury may draw an inference of guilt based upon proof of possession of stolen property unsatisfactorily explained. TheHall case recognizes, as did I, in my opinion in the Peterson
case, that proof of unsatisfactorily explained stolen property may have probative value other than as proof of identity. But the serious question arises when the circumstances are such that the alleged stolen property is not earmarked in any way that would distinguish it from other of its kind — for example, $20 bills such as were involved in the present case. No one saw the bills taken. The bills in defendant's possession are only connected to the crime by evidence of identity — circumstantial evidence purely, so far as proof of theft is concerned. I believe all will concede that circumstantial evidence must exclude reasonable hypotheses of innocence. The Hall case recognizes this. What then is the effect of the instruction 5 in this case, of which complaint is made?
It says that this evidence which is ordinarily used to establish identity of the thief of personal property proven to have been stolen, raises an inference which the jury may consider "beyond" that of other evidence in determining defendant's guilt. To find him guilty the jury must find that the particular property in his possession was property alleged to have been stolen. (Incidentally, this part of instruction 5 is in the abstract and does not refer to any particular offense or property.) The effect of the instruction is to set out certain evidence, circumstantial in nature, as to theft, and tell the jury that it has some kind of weight "beyond" that of other evidence. The implication is that it is of greater weight. Obviously this is prejudicial.
Now the question is: Is this prejudicial effect nullified by the general instruction as to the burden of proof? I do not think so. It is true that the Hall case so indicates, but I *Page 215 
question that ruling. The Hall case appears to have established this rule in reliance on the case of State v. Donovan,77 Utah 343, 294 P. 1108, 1109. An examination of that case reveals that the instruction which was held to be corrective of the otherwise prejudicial instruction did much more than instruct the jury that they must still find guilt beyond a reasonable doubt — it also instructed the jury that:
"* * * the possession of property recently stolen may be considered by you as other evidence in the case and given such weight as the circumstances and conditions may in your judgment warrant, but even though no attempt is made to explain such possession, such possession alone is not sufficient evidence to warrant a conviction. But such possession may likewise be taken into consideration by you in connection with the other circumstances as may be shown by the evidence in the case."
Commenting on this the court said:
"* * * While the instruction in question stated that the unexplained possession of recently stolen property was prima facie evidence of guilt, the statement was materially qualified, if not disputed, by the further charge that such prima facie evidence did not relieve the state from proving defendant's guilt beyond a reasonable doubt, and that such possession, even thoughunexplained, was not alone sufficient to warrant a conviction,but that such possession might be taken into consideration with other circumstances, etc."
"* * * That part of the instruction to the effect that possession of property recently stolen, etc., shall be deemed prima facie evidence of guilt is disapproved because the jury was not concerned with the question. The duty of the jury was to determine whether the guilt of the accused had been proved beyond a reasonable doubt. But this error, or impropriety, rather, in view of the remainder of the instruction, cannot be said to have resulted in any prejudice to the accused. The clear purport of the instruction, notwithstanding the reference to what should be deemed prima facie evidence of guilt, was that recent andunexplained possession of stolen property was not alonesufficient to warrant a conviction, but was only a circumstanceto be taken into consideration with the other evidence, and that proof of guilt beyond a reasonable doubt was necessary to warrant conviction * * *" (Italics added.)
In giving the corrective instruction which amounted to a proper safeguard of the defendant's rights, the court was *Page 216 
in accord with earlier cases in Utah with similar holdings. See:State v. Bowen, 45 Utah 130, 143 P. 134; State v.Barretta, 47 Utah 479, 155 P. 343; and State v. Sawyer,54 Utah 275, 182 P. 206.
Let us assume, however, that so far as correcting an error of instructing upon a prima facie case is concerned the Hall case is good law, there still remains in this case the distinction that the lower court went further than to merely instruct upon a prima facie case. It went so far as to give weight to the inference of identity as proving the theft far beyond what we have repeatedly recognized as the proper probative value of circumstantial evidence.